DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This office action is in response to the application filed on 2/5/2020. Per the application, claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connection member” in claims 1, 8, 11-12, 19, and “thermal reaction driving member” in claims 1-2, 6-8, 11-13,17-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (KR 20180099982A) with reference to attached English Translation.
	With respect to claim 1, Park teaches An artificial muscle device ([0008-0009], “muscle force assisting device”) comprising: a plurality of heat transfer assemblies (see annotated figure below where the first heat transfer assembly is circled portion 41 on top of the artificial muscle and the second heat transfer assembly is the circled portion of 41 on the bottom of the artificial muscle), each heat transfer assembly including: a thermal conductive body having a tunnel (413); and a thermoelectric element (412) contacting a first outer surface of the thermal conductive body (413, where the first outer surface of the thermal conductive body is the surface that is directly contacted by the thermoelectric element); a connection member (423) connecting a first heat transfer assembly among the plurality of heat transfer assemblies to a second heat transfer assembly among the plurality of heat transfer assemblies (via end connectors 421 and 422), wherein the connection member (423) is configured to be folded or unfolded according to a distance between the first heat transfer assembly and the second heat transfer assembly (casing unit comprises expansion pipe 423 “bellows pipe”, [0060]-[0061]; paragraphs [0010] and [0054] describe how the casing unit is deformed with the shape memory alloy spring 41 in contraction and retraction, where the expansion and contraction of 41 is described in paragraphs [0051]-[0053]); a thermal reaction driving member (411) passing through the tunnel of each heat transfer assembly (413), wherein the thermal reaction driving member is configured to expand and contract in the tunnel according to a temperature of the thermal reaction driving member (as described in [0051]-[0053]); and a power transmission part (421 and 422) connected to an end of the thermal reaction driving member (411).

    PNG
    media_image1.png
    535
    792
    media_image1.png
    Greyscale

	With respect to claim 10, Park teaches wherein the power transmission part is further connected to an end of a respective one of the heat transfer assemblies (as shown in annotated figure above).
	With respect to claim 11, Park teaches An artificial muscle device ([0008-0009], “muscle force assisting device”), comprising: a first artificial muscle (40a, see annotated figure below) that is stretched or contracted in a first direction (up and down, where the casing unit comprises a bellows pipe 423, [0060-[0061]); a second artificial muscle (40b see annotated figure below) spaced apart from the first artificial muscle in a first direction (in the horizontal direction); an intermediate power transmission part (10) connected to the first artificial muscle and connected to the second artificial muscle (see annotated figure below), the intermediate power transmission part (10) being located between the first artificial muscle (40a) and the second artificial muscle (40b); a first power transmission part (421) connected to an end of the first artificial muscle (40a); and a second power transmission part (421 on 40b)) connected to an end of the second artificial muscle (40b), wherein each of the first artificial muscle (40a) and the second artificial muscle (40b) comprises: a plurality of heat transfer assemblies (see annotated figure in claim 1 above where the first heat transfer assembly is circled portion 41 on top of the artificial muscle and the second heat transfer assembly is the circled portion of 41 on the bottom of the artificial muscle), each heat transfer assembly including: a thermal conductive body having a tunnel (413); and a thermoelectric element (412) contacting a first outer surface of the thermal conductive body (413); a connection member (423) connecting a first heat transfer assembly among the plurality of heat transfer assemblies to a second heat transfer assembly among the plurality of heat transfer assemblies (via end connectors 421 and 422), wherein the connection member (423) is configured to be folded or unfolded according to a distance between the first heat transfer assembly and the second heat transfer assembly (casing unit comprises expansion pipe 423 “bellows pipe”, [0060]-[0061]; paragraphs [0010] and [0054] describe how the casing unit is deformed with the shape memory alloy spring 41 in contraction and retraction, where the expansion and contraction of 41 is described in paragraphs [0051]-[0053]); a thermal reaction driving member (411) passing through the tunnel of each heat transfer assembly (413), wherein the thermal reaction driving member is configured to expand and contract in the tunnel according to a temperature of the thermal reaction driving member (as described in [0051]-[0053]).

    PNG
    media_image2.png
    535
    557
    media_image2.png
    Greyscale

	With respect to claim 12, Park teaches A wearable robot ([0008]-[0009], “muscle force assisting apparatus”, for wearing as described in [0019]), comprising:  a plurality of heat transfer assemblies (see annotated figure in claim 1 above where the first heat transfer assembly is circled portion 41 on top of the artificial muscle and the second heat transfer assembly is the circled portion of 41 on the bottom of the artificial muscle), each heat transfer assembly including: a thermal conductive body having a tunnel (413); and a thermoelectric element (412) contacting a first outer surface of the thermal conductive body (413); a connection member (423) connecting a first heat transfer assembly among the plurality of heat transfer assemblies to a second heat transfer assembly among the plurality of heat transfer assemblies (via end connectors 421 and 422), wherein the connection member (423) is configured to be folded or unfolded according to a distance between the first heat transfer assembly and the second heat transfer assembly (casing unit comprises expansion pipe 423 “bellows pipe”, [0060]-[0061]; paragraphs [0010] and [0054] describe how the casing unit is deformed with the shape memory alloy spring 41 in contraction and retraction, where the expansion and contraction of 41 is described in paragraphs [0051]-[0053]); a thermal reaction driving member (411) passing through the tunnel of each heat transfer assembly (413), wherein the thermal reaction driving member is configured to expand and contract in the tunnel according to a temperature of the thermal reaction driving member (as described in [0051]-[0053]); and a power transmission part (421 and 422) connected to an end of the thermal reaction driving member (411); a human body mounting part (bands 11 and 21 and support members 131,132 and 231, 232) connected to the power transmission part (421 and 422, see annotates figure above) and configured to be mounted to a human body ([0032], arm); and a controller (“thermal reaction control unit”, [0073]) configured to control each thermoelectric element (412, [0077]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20180099982A) in view of Lima et al. (US 11,085,426 B2).
With respect to claims 9 and 20, Park teaches the limitations of claims 1 and 12.
Park does not teach wherein each heat transfer assembly further includes an insulation cover covering a second outer surface of the respective thermal conductive body, the insulation cover having a thermal conductivity less than that of the corresponding thermal conductive body, and wherein the second outer surface is different than the first outer surface.
However, Lima teaches an artificial muscle actuator (Abstract) comprising a heat transfer assembly (Fig.2) comprising a thermal conductive body (202) and a thermoelectric element (204) covering a first outer surface of the thermal conductive body (where the first outer surface of the thermal conductive body is that portion comprising the members 202 are that are in direct contact with the thermoelectric element 204) and further includes an insulation cover covering a second outer surface of the respective thermal conductive body (col. 5, lines 28-40 describe adding an insulating layer to the artificial muscle, “Another option is to use a conductive polymer or material for the artificial muscle fiber itself. This may still more easily have an insulating layer applied to it.”, where the second outer surface of the thermal conductive body is the surface that portions 202 are not directly contacted by the thermoelectric element 204), the insulation cover having a thermal conductivity less than that of the corresponding thermal conductive body (the insulation cover is used to insulate the conductors from each other in case two artificial muscle actuators come into contact with each other, col. 5, lines 28-40, and therefore require a thermal conductivity less than that of the thermal conductive body). Lima  explains, “to insulate the conductors from contact with each other. This may be especially useful for muscle bundles where the conductive pathway runs in a loop through the muscle. It may also be especially useful for designs where two electrically conductive muscle fibers come into contact with each other”, col.5, lines 28-40.
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date to modify the heat transfer assembly of Park to further include an insulation cover covering a second outer surface of the respective thermal conductive body, the insulation cover having a thermal conductivity less than that of the corresponding thermal conductive body as taught by Lima to insulate the thermoelectric elements in case the heat transfer assemblies come into contact with one another. With this modification, the second outer surface of the thermal conductive body of Park is the outer surface area between the location where the thermoelectric element is in direct contact with the thermal conductive body.

Allowable Subject Matter
Claims 2-8, and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2 and 13, the prior art of record does not teach “wherein the thermal reaction driving member has a length disposed in a first direction, and wherein the heat transfer assembly has a length disposed in a second direction, the second direction being perpendicular to the first direction” Park instead discloses that the lengths of the thermal reaction driving member and the heat transfer assembly are disposed in the same direction.
Regarding claims 8 and 19, the prior art of record does not teach wherein the thermal reaction driving member includes: an inner portion disposed within each corresponding tunnel; and an outer portion disposed between the first heat transfer assembly and the second heat transfer assembly, and wherein the outer portion of the thermal reaction driving member is disposed inside of the connection member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                     

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785